In a proceeding pursuant to article 78 of the CPLR, inter alia, to review a determination of respondent Lavine, dated March '28, 1973, which, after a statutory fair hearing, affirmed an order of respondent Shuart discontinuing petitioner’s public assistance. Proceeding dismissed on the merits and determination confirmed, without costs. Based upon the evidence adduced at the fair hearing, it is reasonable to conclude that petitioner willfully failed to appear for his job interview. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.